DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 06/29/2020 for application number 16/915,081.  Claims 1-20 are pending in the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of Application No. 16/915,081 (hereinafter ‘081) are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1, 9-10, 2-8, 11, 19-20 and 12-18 of U.S. Patent No. 10739987 (hereinafter ‘987). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9-10, 2-8, 11, 19-20 and 12-18 of ‘987 respectively teach claims 1-20 of ‘081.

Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over YouTube (The YouTube Tech Guy, “Galaxy Note 10.1 – How to Use the Split Screen Multi-Tasking,” 09/05/2012, hereinafter YouTube) in view of Celebiler (US 6195094 B1), and further in view of Southgate (US 5487143 A).
With respect to claim 1:
YouTube teaches a method for operating an electronic device including a touch sensitive display (pages 2-4: a mobile device with a touch sensitive display is shown), the method comprising: 
pages 2-4: in a split screen mode, a video player on one side and a web browser on the other side are shown); 
displaying a controller interface; receiving a first touch input, on the controller interface, through the touch sensitive display (page 3: the user is selecting a control interface at the top bar section of the video player with a touch); 
determining the application execution screen among the two application execution screens; displaying the determined application execution screen as a popup window superposed on at least a portion of another application execution screen among the two application execution screens; and displaying another application execution screen as a whole screen (page 3-4: after receiving the touch input in page 3, the video player is selected and as shown in page 4, it is displayed as a popup window; page 4: the selected video operator is displayed as a popup window overlapping the non-selected web browser.  Once the selected video player appears a popup window, the non-selected web browser is displayed as a whole screen).  
Although YouTube teaches a controller interface, the controller interface is not superposed on at least a portion of an application execution screen among the two application execution screens.
Celebiler teaches the controller interface is superposed on at least a portion of an application execution screen among the two application execution screens (fig. 4, col. 3, I. 66 – col. 4. l. 13: “With respect to FIG. 4, the splitter bar 407 can be horizontally or vertically situated.  Here, the top pane is the message list pane 402 and the bottom pane is the message display pane 405.  Users often want to collapse the message display pane 405 and just see a list of messages 402.  The splitter bar 407 works in the same manner as described above.  The user can simply click on the button 406 on the splitter bar 407, which separates the message list pane 402 from the message display pane 405 and it will close the message display pane 405, giving the user the whole window space to see the list of messages 402.  Similarly, the user can get the message display pane 405 back by clicking the button 406 on the splitter bar 407, which will be at the bottom, and the message display pane 405 will pop back open”; note here that pane 402 and pane 405 act as the two screens with 402 at top and 405 at the bottom.  The splitter bar 407 is the separator superposed between pane/screen 402 and pane/screen 405.  The splitter bar 407 includes button 406, which acts as a controller interface, in order to select which of the two panes, 402 or 405, to close or pop back open). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of YouTube with those of Celebiler in order to provide a control button in the splitter bar between two panes in a multi-pane window application (Celebiler, abstract).
YouTube in view of Celebiler does not explicitly teach receiving a first touch input in a first direction; determining the application execution screen corresponding to the first touch input in the first direction.
Southgate teaches receiving a first touch input in a first direction; determining the application execution screen corresponding to the first touch input in the first direction col. 1, ll. 58-61: “windows can be moved around on the screen so that they may be positioned virtually anywhere and they may be overlapped by positioning a portion of one window over another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of YouTube and Celebiler with those of Southgate in order to display windows in an overlapping arrangement or in a tilted arrangement (Southgate, col. 1, ll. 7-11).
With respect to claim 3:
YouTube teaches wherein the first touch input is at least one of a tap input (page 3: the user is selecting a control interface at the top bar section of the video player with a touch), a long press touch input, a drag input or a hovering input.
With respect to claim 4:
YouTube teaches wherein the displaying of the two application execution screens on the touch sensitive display not superposed on one another comprises: displaying a separator that separates the split windows (pages 2-4: in a split screen mode, a video player on one side and a web browser on the other side are shown); and displaying the controller interface for receiving a user input of the first touch input (page 3: the user is selecting a control interface at the top bar section of the video player), on or adjacent to the separator.  
YouTube does not explicitly teach displaying the controller interface for receiving a user input of the first touch input, on or adjacent to the separator.
Celebiler teaches displaying the controller interface for receiving a user input of the first touch input, on or adjacent to the separator (fig. 4, col. 3, I. 66 – col. 4. l. 13: “With respect to FIG. 4, the splitter bar 407 can be horizontally or vertically situated.  Here, the top pane is the message list pane 402 and the bottom pane is the message display pane 405.  Users often want to collapse the message display pane 405 and just see a list of messages 402.  The splitter bar 407 works in the same manner as described above.  The user can simply click on the button 406 on the splitter bar 407, which separates the message list pane 402 from the message display pane 405 and it will close the message display pane 405, giving the user the whole window space to see the list of messages 402.  Similarly, the user can get the message display pane 405 back by clicking the button 406 on the splitter bar 407, which will be at the bottom, and the message display pane 405 will pop back open”; note here that pane 402 and pane 405 act as the two screens with 402 at top and 405 at the bottom.  The splitter bar 407 is the separator superposed between pane/screen 402 and pane/screen 405.  The splitter bar 407 includes button 406, which acts as a controller interface, in order to select which of the two panes, 402 or 405, to close or pop back open).
With respect to claim 11:
YouTube teaches an electronic device comprising: 
a touch sensitive display (pages 2-4: a mobile device with a touch sensitive display is shown) configured to: 
display an application or function execution screen (pages 2-4: in a split screen mode, a video player on one side and a web browser on the other side are shown), and 
page 3: the user is selecting a control interface at the top bar section of the video player in a touch); and 
at least one processor (page 2: a mobile device is shown which inherently possesses a processor) configured to: 
perform a control such that the execution screen is displayed on the touch sensitive display (pages 2-4: a mobile device with a touch sensitive display is shown.  In a split screen mode, a video player on one side a web browser on the other side are shown), and 
control an operation according to the first touch input (page 3: the user is selecting a control interface at the top bar section of the video player with a touch), 
wherein the at least one processor is further configured to: 
control to the touch sensitive display to display two application execution screens as split window on the touch sensitive display not superposed on one another (pages 2-4: in a split screen mode, a video player on one side and a web browser on the other side are shown), 
control to the touch sensitive display to display a controller interface, receive the first touch input, on the controller interface, through the touch sensitive display (page 3: the user is selecting a control interface at the top bar section of the video player with a touch), 
determine the application execution screen among the two application execution screens, display the determined application execution screen as a popup superposed on at least a portion of another application execution screen among the at least two page 3-4: after receiving the touch input in page 3, the video player is selected and as shown in page 4, it is displayed as a popup window; page 4: the selected video operator is displayed as a popup window overlapping the non-selected web browser.  Once the selected video player appears a popup window, the non-selected web browser is displayed as a whole screen).
Although YouTube teaches a controller interface, the controller interface is not superposed on at least a portion of an application execution screen among the two application execution screens.
Celebiler teaches the controller interface is superposed on at least a portion of an application execution screen among the two application execution screens (fig. 4, col. 3, I. 66 – col. 4. l. 13: “With respect to FIG. 4, the splitter bar 407 can be horizontally or vertically situated.  Here, the top pane is the message list pane 402 and the bottom pane is the message display pane 405.  Users often want to collapse the message display pane 405 and just see a list of messages 402.  The splitter bar 407 works in the same manner as described above.  The user can simply click on the button 406 on the splitter bar 407, which separates the message list pane 402 from the message display pane 405 and it will close the message display pane 405, giving the user the whole window space to see the list of messages 402.  Similarly, the user can get the message display pane 405 back by clicking the button 406 on the splitter bar 407, which will be at the bottom, and the message display pane 405 will pop back open”; note here that pane 402 and pane 405 act as the two screens with 402 at top and 405 at the bottom.  The splitter bar 407 is the separator superposed between pane/screen 402 and pane/screen 405.  The splitter bar 407 includes button 406, which acts as a controller interface, in order to select which of the two panes, 402 or 405, to close or pop back open).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of YouTube with those of Celebiler in order to provide a control button in the splitter bar between two panes in a multi-pane window application (Celebiler, abstract).
YouTube in view of Celebiler does not explicitly teach receiving a first touch input in a first direction; determining the application execution screen corresponding to the first touch input in the first direction.
Southgate teaches receive the first touch input in a first direction; determine the application execution screen corresponding to the first touch input in the first direction (col. 1, ll. 58-61: “windows can be moved around on the screen so that they may be positioned virtually anywhere and they may be overlapped by positioning a portion of one window over another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of YouTube and Celebiler with those of Southgate in order to display windows in an overlapping arrangement or in a tilted arrangement (Southgate, col. 1, ll. 7-11).
With respect to claims 13 and 14:
Claims 13 and 14 contain subject matter similar in scope respectively to claims 3 and 4, and thus, are rejected under similar rationale.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over YouTube in view of Celebiler in view of Southgate, and further in view of Tsuruta et al. (US 2010/0088634 A1).
With respect to claim 2:
None of YouTube, Celebiler or Southgate teaches wherein the receiving of the first touch input on the controller interface comprises receiving a drag input in the first direction following a long touch input on the controller interface.
Tsuruta teaches wherein the receiving of the first touch input on the controller interface comprises receiving a drag input in the first direction following a long touch input on the controller interface (¶ 384: “when the user presses an operating icon for a prescribed time period or longer, a function menu is displayed near the operating icon that is pressed, as shown by a function menu 430 of FIG. 37(A). The user drags the function menu 430 as shown in FIG. 37(B), and releases his/her finger on a desired item, whereby the function displayed at the released position can be executed by portable telephone 40”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of YouTube, Celebiler and Southgate with those of Tsuruta in order to provide an easily operable multi-window management apparatus that allows finding an intended window easily while displaying windows of a plurality of tasks in an easily viewable and easily operable manner, even if display area is small (Tsuruta, ¶ 24).
With respect to claim 12:
.

Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over YouTube in view of Celebiler in view of Southgate, and further in view of Nelson (US 7752566 B1).
With respect to claim 5:
Although YouTube teaches shifting and displaying a position of the popup window according to a second touch input on a touch sensitive display (page 4: Once the selected video player appears as a popup window, it is moved toward the upper left corner of the screen with a touch and drag movement on the touch sensitive display).
None of YouTube, Celebiler or Southgate teaches determining whether the popup window is shifted to a switching region.
Nelson teaches determining whether the popup window is shifted to a switching region of the display (col. 5, ll. 8-22: “Frame 1 112 may be considered the originating frame as the tab that may be dragged and dropped may have originated from frame 1 112. Similarly, frame 2 114 may be considered the target frame if the selected tab is to be inserted in frame 2 114. Tab 2 118 may have an original position as shown in FIG. 1. The original position may be the position of a tab before a drag and drop process is initiated. Once TAB 2 118 is moved over a frame with available dropzones, an overlay 130 may be displayed. Overlay 130 may indicate the available dropzones where TAB 2 118 may be inserted. Overlay 130 may be transparent, such that the user may view the frames, tabs, and/or other objects and/or windows while seeing the overlay of the dropzones in place. A dropzone may be an area of a window, frame, and/or other object that a tab and/or object may be inserted into”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of YouTube, Celebiler and Southgate with those of Nelson to assist a user display a transparent overlay of available dropzones in determining a new configuration for a document utilizing drag and drop (Nelson, abstract).
With respect to claim 6:
Although YouTube teaches a touch sensitive display (page 1-4), none of YouTube, Celebiler or Southgate explicitly teach determining whether the popup window has stayed in the switching region for a predetermined length of time; and when it is determined that the popup window has stayed in the switching region for the predetermined length of time, displaying the determined application execution screen as a split window on the display.  
Nelson teaches determining whether the popup window has stayed in the switching region for a predetermined length of time; and when it is determined that the popup window has stayed in the switching region for the predetermined length of time, displaying the determined application execution screen as a split window on the display (col. 5, ll. 30-43: “As shown in FIG. 3. The current and/or specified dropzone 140 that TAB2 118 is located may be highlighted for the user to assist the user in determining an acceptable insertion dropzone.  Furthermore, once TAB 1 118 has been hovering over an available dropzone for a predetermined amount of time TAB2 118 may be inserted into the available dropzone, which may be considered the inserted dropzone”; fig. 4, col 6, ll. 61-67: “At 422 a determination may be made if the floating window has been within an available dropzone for a predetermined amount of time.  If such a determination is made, the floating window may be inserted into the dropzone at 424.  Once the tab is inserted, the adjacent tabs with frames, both originating and target, may be resized at 426, based at least in part upon the removal and/or insertion of the tab”).
With respect to claim 7:
Although YouTube teaches a touch sensitive display (page 1-4), none of YouTube, Celebiler or Southgate explicitly teach wherein the switching region comprises a docking region formed in a predetermined region of a boundary of the display.
Nelson teaches wherein the switching region comprises a docking region formed in a predetermined region of a boundary of the display (col. 5, ll. 30-43: “As shown in FIG. 3. The current and/or specified dropzone 140 that TAB2 118 is located may be highlighted for the user to assist the user in determining an acceptable insertion dropzone”; fig. 4, col 6, ll. 61-67: “At 422 a determination may be made if the floating window has been within an available dropzone for a predetermined amount of time.  If such a determination is made, the floating window may be inserted into the dropzone at 424”).
With respect to claim 8:
page 1-4), none of YouTube, Celebiler or Southgate explicitly teach displaying guide information on the display when the popup window is shifted to the switching region, wherein the guide information comprises a graphical user interface element that indicates that the shifted popup window is positioned in the switching region and notifies in advance of a position where the popup window is to be changed to a split window.
Nelson teaches displaying guide information on the display when the popup window is shifted to the switching region, wherein the guide information comprises a graphical user interface element that indicates that the shifted popup window is positioned in the switching region and notifies in advance of a position where the popup window is to be changed to a split window (col. 5, ll. 30-49: “As shown in FIG. 3, the current and/or specified dropzone 140 that TAB 2 118 is located may be highlighted for the user to assist the user in determining an acceptable insertion dropzone. Furthermore, once TAB 1 118 has been hovering over an available dropzone for a predetermined amount of time, TAB 2 118 may be inserted into the available dropzone, which may be considered the inserted dropzone. Once TAB 2 118 has been inserted into the dropzone, other tabs in the frames, in this embodiment TAB 3 120 in frame 2 114 and/or adjacent the inserted dropzone, may be resized and/or repositioned, indicating to the user what the new configuration will look like if TAB 2 118 is inserted in the dropzone. Overlay 130 may also still be displayed to the user to indicate available dropzones. Furthermore, current dropzone 140 may also be displayed to indicate to the user which dropzone TAB 2 118 is located. Although current dropzone 140 is shown as having highlighted border for indication, other indicators may be utilized, such as but not limited to a dashed border, or the entire dropzone, and/or portion of the dropzone being grayed out, and/or shaded”).
With respect to claim 9:
None of YouTube, Celebiler or Southgate explicitly teach wherein the displaying of the guide information further comprises: displaying the popup window in a state where the popup window is changed to a translucent or transparent split window.
Nelson teaches wherein the displaying of the guide information further comprises: displaying the popup window in a state where the popup window is changed to a translucent or transparent split window (col. 5, ll. 15-22: “Once TAB 2 118 is moved over a frame with available dropzones, an overlay 130 may be displayed. Overlay 130 may indicate the available dropzones where TAB 2 118 may be inserted. Overlay 130 may be transparent, such that the user may view the frames, tabs, and/or other objects and/or windows while seeing the overlay of the dropzones in place. A dropzone may be an area of a window, frame, and/or other object that a tab and/or object may be inserted into”).
With respect to claim 10:
YouTube teaches wherein the second touch input for shifting the popup window is a touch and drag input (page 4: Once the selected video player appears as a popup window, it is moved toward the upper left corner of the screen with a touch and drag movement on the touch sensitive display).
With respect to claims 15-20:


Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASTEWAY GATTEW whose telephone number is (571) 272-5239.  The examiner can normally be reached on M-F 9:00 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/ASTEWAY T GATTEW/Examiner, Art Unit 2173      
                                                                                                                                                                                                  /TADESSE HAILU/Primary Examiner, Art Unit 2173